Citation Nr: 0100691	
Decision Date: 01/11/01    Archive Date: 01/17/01

DOCKET NO.  99-16 723	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York


THE ISSUE

Entitlement to service connection for residuals of an injury 
due to cold exposure, claimed as peripheral neuropathy, 
circulatory problems, arthritis (in the hands, arms, 
shoulders, hips, knees, and ankles), and a fungal infection 
of the feet.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel



INTRODUCTION

The veteran served on active duty from June 1966 to June 
1968.  This case comes to the Board of Veterans' Appeals 
(Board) from a February 1999 RO decision which denied service 
connection for residuals of an injury due to cold exposure, 
claimed as peripheral neuropathy, circulatory problems, 
arthritis (in the hands, arms, shoulders, hips, knees, and 
ankles), and a fungal infection of the feet.  


REMAND

In its February 1999 decision, the RO denied the claim for 
service connection for residuals of an injury due to cold 
exposure, claimed as peripheral neuropathy, circulatory 
problems, arthritis (in the hands, arms, shoulders, hips, 
knees, and ankles), and a fungal infection of the feet on the 
basis that it was not well grounded.  However, during the 
pendency of this appeal, there has been a significant change 
in the law.  On November 9, 2000, the President signed into 
law the Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000), which among other things 
eliminates the concept of a well-grounded claim and redefines 
the obligations of the VA with respect to the duty to assist.  
This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  Id.  Because of the 
change in the law brought about by the Veterans Claims 
Assistance Act of 2000, a remand is required for compliance 
with the notice and duty to assist provisions contained in 
the new law.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, ___ (2000) (to 
be codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 
5107).  

In his January 1999 claim for service connection, the veteran 
stated that for many years he has received treatment for the 
claimed disability from the VA Medical Centers (VAMCs) in 
Columbia, South Carolina (i.e., Dorn) and Augusta, Georgia 
and from the VA outpatient clinic in Greenville, South 
Carolina.  A review of the claims file shows only those 
treatment records from the Columbia VAMC (Dorn) have been 
obtained pertaining to the veteran's service connection 
claim.  In order to satisfy its duty to assist the veteran, 
the RO should attempt to obtain all medical records 
concerning treatment of the disability at issue, including 
those from the Augusta VAMC and Greenville VA outpatient 
clinic.  Bell v. Derwinski, 2 Vet. App. 611 (1992); Murincsak 
v. Derwinski, 2 Vet. App. 363 (1992).  In addition, because 
the RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the veteran if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  

Accordingly, this case is REMANDED for the following:

1.  The RO should obtain the names and 
addresses of all health care providers (VA 
or non-VA) where the veteran has received 
treatment for peripheral neuropathy, 
circulatory problems, arthritis, and a 
fungal infection of the feet since 
service.  After receiving this information 
and any necessary releases, the RO should 
contact the named medical providers and 
obtain copies of the related medical 
records.  This includes, but is not 
limited to, records from the Columbia and 
Augusta VAMCs and the Greenville VA 
outpatient clinic.  

2.  The RO should ensure that all 
notification and development action 
required by the Veterans Claims Assistance 
Act of 2000 is completed with respect to 
the veteran's service connection claims.  
For further guidance on the processing of 
this case in light of the changes in the 
law, the RO should refer to VBA Fast 
Letter 00-87 (November 17, 2000), as well 
as any subsequent regulations and VA and 
court instructions on the subject.  

3.  After completion of the foregoing, the 
RO should review, on the merits, the claim 
for service connection for residuals of an 
injury due to cold exposure, claimed as 
peripheral neuropathy, circulatory 
problems, arthritis (in the hands, arms, 
shoulders, hips, knees, and ankles), and a 
fungal infection of the feet.  If the 
claim remains denied, the RO should 
provide the veteran and his representative 
with a supplemental statement of the case 
and the opportunity to respond, before the 
case is returned to the Board.



		
	L. W. TOBIN
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



